             Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
                                                  :
JORDAN WILSON,
                                                  :   Case No._______________
                       Plaintiff,                 :
                                                  :
                                                  :   COMPLAINT FOR VIOLATIONS OF
       v.                                             THE FEDERAL SECURITIES LAWS
                                                  :
IEC ELECTRONICS CORP, KEITH M.                    :   JURY TRIAL DEMANDED
BUTLER, CHARLES P. HADEED,                        :
ANDREW M. LAURENCE, JEREMY R.                     :
NOWAK, and JEFFREY T. SCHLARBAUM,                 :
                       Defendants.                :
                                                  :
                                                  :
                                                  :


       Plaintiff Jordan Wilson (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and

upon information and belief based upon, inter alia, the investigation of counsel as to all other

allegations herein, as follows:

                                    NATURE OF THE ACTION

       1.      Plaintiff brings this action against IEC Electronics Corp. (“IEC” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(d)(4), 14(e) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), and U.S. Securities

and Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-9”), and to

enjoin the expiration of a tender offer (the “Tender Offer”) on a proposed transaction, pursuant to
            Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 2 of 15




which IEC will be acquired by Creation Technologies International Inc. through its wholly-

owned subsidiary CTI Acquisition Corp. (“Purchaser”) (the “Proposed Transaction”).

       2.       On August 12, 2021, IEC and Creation issued a joint press release announcing

that they had entered into an Agreement and Plan of Merger (the “Merger Agreement”) dated

August 12, 2021, to sell IEC to Creation. Under the terms of the Merger Agreement, Creation

will acquire all outstanding shares of IEC for $15.35 in cash per share of IEC common stock (the

“Offer Price”). Pursuant to the Merger Agreement, Purchaser commenced the Tender Offer on

August 26, 2021. The Tender Offer is scheduled to expire at the end of the day, at midnight,

New York City time, on September 23, 2021. The Proposed Transaction represents a fully

diluted equity value of approximately $173.8 million and an aggregate enterprise value of $242.3

million, based upon net debt of $68.6 million.

       3.       On August 26, 2021, IEC filed a Solicitation/Recommendation Statement on

Schedule 14D-9 (the “Recommendation Statement”) with the SEC.            The Recommendation

Statement, which recommends that IEC stockholders tender their shares in favor of the Tender

Offer, omits or misrepresents material information concerning, among other things: (i) IEC

management’s financial projections and the data and inputs underlying the financial valuation

analyses that support the fairness opinion provided by the special committee of the Board’s

(“Special Committee”) financial advisor, B. Riley Securities, Inc. (“B. Riley”); and (ii) and B.

Riley’s potential conflicts of interest. Defendants authorized the issuance of the false and

misleading Recommendation Statement in violation of Sections 14(d), 14(e) and 20(a) of the

Exchange Act.

       4.       In short, the Proposed Transaction will unlawfully divest IEC’s public

stockholders of the Company’s valuable assets without fully disclosing all material information




                                                 2
             Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 3 of 15




concerning the Proposed Transaction to Company stockholders.               To remedy defendants’

Exchange Act violations, Plaintiff seeks to enjoin the expiration of the Tender Offer unless and

until such problems are remedied.

                                   JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(d)(4), 14(e) and 20(a) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331

(federal question jurisdiction).

       6.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place,

where most of the documents are electronically stored, and where the evidence exists. IEC’s

common stock trades on the Nasdaq Global Market, which is headquartered in this District,

rendering venue in this District appropriate.

                                             PARTIES

       8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

IEC.

       9.      Defendant IEC is a Delaware corporation, with its principal executive offices

located at 328 Silver Hill Road, Newark, New York, 14513. IEC is a provider of electronic

manufacturing services (“EMS”) to advanced technology companies that produce life-saving and




                                                  3
              Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 4 of 15




mission critical products for the medical, industrial, and aerospace and defense sectors. IEC’s

common stock is traded on the Nasdaq Global Market under the ticker symbol “IEC.”

        10.    Defendant Keith M. Butler (“Butler”) has been a director of the Company since

2015.

        11.    Defendant Charles P. Hadeed (“Hadeed”) has been a director of the Company

since 2015.

        12.    Defendant Andrew M. Laurence (“Laurence”) has been a director of the Company

since 2015.

        13.    Defendant Jeremy R. Nowak (“Nowak”) has been Chairman of the Board and a

director of the Company since 2015.

        14.    Defendant Jeffrey T. Schlarbaum (“Schlarbaum”) has been the Company’s

President, Chief Executive Officer and a director since 2015.

        15.    Defendants identified in paragraphs 10 to 14 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                              OTHER RELEVANT ENTITIES

        16.    Creation provides total product lifecycle solutions including turnkey design, rapid

prototyping, manufacturing and fulfillment to its customers around the world. Creation operates

ten manufacturing locations, two design centers and a rapid prototyping center in the U.S.,

Canada, Mexico and China. Its original equipment manufacturer customers are in the Aerospace

& Defense, Medical and Tech Industrials markets.

        17.    Purchaser is a Delaware corporation and a wholly owned subsidiary of Creation.

                              SUBSTANTIVE ALLEGATIONS

Company Background

        18.    IEC conducts business directly, as well as through its subsidiaries, IEC



                                                4
             Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 5 of 15




Electronics Corp-Albuquerque and IEC Analysis & Testing Laboratory, LLC. IEC is a premier

provider of EMS to advanced technology companies that produce life-saving and mission critical

products for the medical, industrial, aerospace and defense sectors. IEC specializes in delivering

technical solutions for the custom manufacturing, product configuration, and verification testing

of highly engineered complex products that require a sophisticated level of manufacturing to

ensure quality and performance.

       19.     On August 12, 2021, IEC announced its fiscal 2021 third quarter financial results.

IEC reported revenues of $49.4 million for the third quarter of fiscal 2021, an increase of 4.2%

as compared to revenues of $47.4 million for the third quarter of the year ended September 30,

2020 (“fiscal 2020”). For the first nine months of fiscal 2021, the Company reported revenues of

$142.2 million, an increase of 4.4% compared to $136.3 million for the first nine months of

fiscal 2020. Defendant Schlarbaum commented on the results, stating:

       [w]e were pleased to have delivered solid revenue growth during the third quarter
       of fiscal 2021 of $49.4 million, despite headwinds that we, and many in our
       industry, are experiencing related to ongoing material shortages and labor
       constraints. During the fiscal quarter we continued to ramp multiple exciting new
       programs. As we noted last fiscal quarter, given the complexity of the programs
       we service, the ramping process is not linear and frequently includes process
       development adaptations which continue to impact profitability. However, once
       established, we anticipate that these programs will provide considerable long-term
       revenue and margin opportunity for IEC. As the economy moves beyond the
       pandemic, we are encouraged by the increased backlog as compared to year-end
       fiscal 2020 and a solid book to bill ratio of 1.76:1 in the third fiscal quarter, which
       included a contract extension valued at more than $45 million from a
       longstanding customer. We believe this recent contract extension serves as a
       strong endorsement of our capabilities and reliability and speaks to IEC’s position
       in the marketplace as we pursue new customers and contracts. We believe we
       remain uniquely positioned to drive long-term growth for our shareholders. IEC is
       an established manufacturing partner with a proven record of success providing a
       vertically integrated portfolio of services to companies in attractive and growing
       sectors such as medical and aerospace and defense. Our 100% U.S.-based model
       positions IEC as the ideal partner for companies seeking the highest levels of
       intellectual property protection and supply chain management. We are pleased to
       have made solid progress throughout this challenging year to advance our




                                                 5
             Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 6 of 15




       leadership position and we are excited about the opportunities we are seeing to
       win new customers and programs as we move toward delivering an expected
       strong close to fiscal 2021.

The Proposed Transaction

       20.     On August 12, 2021, IEC and Creation issued a joint press release announcing the

Proposed Transaction. The press release states, in relevant part:

       Newark, NY and Boston, MA, August 12, 2021 – IEC Electronics Corp.
       (NASDAQ: IEC) (“IEC”) and Creation Technologies Inc. (“Creation”) today
       jointly announced the signing of a definitive merger agreement under which
       Creation will acquire all outstanding shares of IEC for $15.35 per share in cash,
       representing a fully diluted equity value of approximately $173.8 million and an
       aggregate enterprise value of $242.3 million, based upon net debt of $68.6
       million. The transaction has been unanimously approved by the Boards of
       Directors of both companies.

       IEC is a leading provider of high-complexity, low-to-medium volume electronic
       manufacturing services focused on high-reliability applications within the
       aerospace and defense, medical and industrial end markets. With its marquee,
       blue-chip customer base, the company has proven its ability to service the
       industry’s highest levels of quality and reliability. The merger will augment IEC’s
       existing production capabilities with access to Creation’s existing low-cost
       manufacturing facilities in Mexico.

       Creation Technologies is a global EMS supplier with a focus on medium volume,
       high-reliability customers in aerospace and defense, medical and tech industrial
       markets. Creation and IEC combined will have more than 4,000 employees in
       facilities located in the USA, Canada, Mexico and China.

       “IEC is excited about joining the Creation family. The transaction presents our
       stakeholders with immediate value while providing our customers a broader
       platform for continued growth,” said Jeffrey T. Schlarbaum, President and CEO
       of IEC.

       “A combination of IEC and Creation creates a leading medium volume, high-
       reliability electronics manufacturer with a customer service driven culture,” said
       Stephen P. DeFalco, Chairman and CEO of Creation. “Furthermore, IEC and
       Creation’s complementary geographic footprints create a premier full-service
       North American supply chain for both companies’ customers.”

       Transaction Details




                                                6
              Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 7 of 15




       Under the terms of the merger agreement, Creation will commence a tender offer
       to acquire all of the outstanding common stock of IEC for $15.35 per share in
       cash. The purchase price represents a premium of approximately 47% to IEC’s
       closing share price on August 11, 2021, the last full trading day before today’s
       announcement. The tender offer is subject to customary closing conditions,
       including the tender of at least two-thirds of the total number of IEC’s outstanding
       shares and the expiration of the applicable waiting period under the Hart-Scott-
       Rodino Antitrust Improvements Act of 1976. Following the closing of the tender
       offer, a wholly-owned subsidiary of Creation will merge with and into IEC, with
       each share of IEC common stock that has not been tendered being converted into
       the right to receive the same $15.35 per share in cash offered in the tender offer.
       The transaction will be financed through a committed debt financing package
       provided by JPMorgan Chase Bank and Citizens Bank. The transaction is
       expected to close by early October 2021.

       The merger agreement provides for a “go-shop” period, during which IEC (acting
       through its financial advisor) will actively initiate, solicit, facilitate, encourage
       and evaluate alternative acquisition proposals, and potentially enter into
       negotiations with any parties that offer alternative acquisition proposals. The “go-
       shop” period is 35 days subsequent to signing of the Merger Agreement, ending
       September 16, 2021. There can be no assurance that this “go-shop” process will
       result in a superior proposal. IEC does not intend to disclose developments with
       respect to the solicitation process unless and until its Board of Directors has made
       a decision with respect to any potential superior proposal.

       Upon completion of the transaction, IEC will become a privately-held company
       and shares of IEC’s common stock will no longer be listed on any public market.

Insiders’ Interests in the Proposed Transaction

       21.       IEC insiders are the primary beneficiaries of the Proposed Transaction, not the

Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will have secured unique benefits for themselves from the Proposed Transaction

not available to Plaintiff and the public stockholders of IEC.

       22.       Notably, Company insiders stand to reap substantial financial benefits for

securing the deal with Creation. The following table sets forth the cash payments the Company’s

executive officers and directors will receive in connection with tendering their shares in the

Tender Offer:
             Name of Director or Executive Officer         Number of        Implied Cash




                                                     7
                   Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 8 of 15



                                                                       Shares Beneficially             Consideration
                                                                            Owned                       for Shares
                                                                               (#)                          ($)
               Keith M. Butler                                                      58,539                    898,574
               Charles P. Hadeed                                                    70,641                  1,084,339
               Andrew M. Laurence                                                   34,391                    527,902
               Jeremy R. Nowak                                                      54,391                    834,902
               Jeffrey T. Schlarbaum                                                92,996                  1,427,489
               Thomas L. Barbato                                                     7,500                    115,125
               All directors and executive officers as a
                  group (6 persons)                                                318,458                  4,888,330



         23.        Moreover, upon consummation of the Proposed Transaction, all vested and

unvested Company options, restricted shares (“RSAs”), restricted stock units (“RSUs”) and

performance stock units (“PSUs”) will be converted into the right to receive cash payments. The

following table sets forth the amount of compensation Company insiders stand to receive for

their Company options, RSAs, RSUs and PSUs:
                         Number        Cash                      Cash                         Cash                          Cash
Name of Director           of      Consideration   Number    Consideration      Number    Consideration       Number    Consideration
or Executive             Options    for Options    of RSAs     for RSAs         of RSUs     for RSUs          of PSUs     for PSUs
Officer                    (#)          ($)           (#)         ($)              (#)         ($)               (#)         ($)
Keith M. Butler              —              —        6,354         97,534          —                  —           —              —
Charles P. Hadeed            —              —        6,354         97,534          —                  —           —              —
Andrew M. Laurence           —              —        6,354         97,534          —                  —           —              —
Jeremy R. Nowak              —              —        6,354         97,534          —                  —           —              —
Jeffrey T. Schlarbaum    416,145      6,387,826        —              —         21,581            331,268      86,318      1,324,981
Thomas L. Barbato        100,000      1,535,000        —              —          8,761            134,481      35,040        537,864
All directors and
    executive officers
    as a group (6
    persons)             516,145      7,922,826    25,416         390,136       30,342            465,750     121,358      1,862,845

         24.        Further, if they are terminated in connection with the Proposed Transaction, IEC’s

named executive officers stand to receive substantial cash severance payments in the form of

golden parachute compensation, as set forth in the following table:
                                                                                                     Perquisites/
                                                                     Cash (1)        Equity (2)       Benefits (3)      Total
     Name                                                             ($)              ($)               ($)             ($)
     Jeffrey T. Schlarbaum                                         1,118,615         2,041,872           24,672      3,185,159
     Thomas L. Barbato                                               229,840         1,324,823            5,298      1,559,961

The Recommendation Statement Contains Material Misstatements or Omissions




                                                              8
              Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 9 of 15




        28.     The defendants filed a materially incomplete and misleading Recommendation

Statement with the SEC and disseminated it to IEC’s stockholders. The Recommendation

Statement misrepresents or omits material information that is necessary for the Company’s

stockholders to make an informed decision whether to tender their shares in the Proposed

Transaction or seek appraisal.

        29.     Specifically, as set forth below, the Recommendation Statement fails to provide

Company stockholders with material information or provides them with materially misleading

information concerning: (i) IEC management’s financial projections and the data and inputs

underlying the financial valuation analyses that support the fairness opinion provided by B.

Riley; and (ii) B. Riley’s potential conflicts of interest.

Material Omissions Concerning IEC Management’s Financial Projections and B. Riley’s
Financial Analyses
        30.     The Recommendation Statement omits material information regarding Company

management’s financial projections.

        31.     For example, the Recommendation Statement fails to include the line items

underlying the company’s Adjusted EBITDA over the projection period.

        32.     The Recommendation Statement also describes B. Riley’s fairness opinion and

the various valuation analyses performed in support of its opinion. However, the description of

B. Riley’s fairness opinion and analyses fails to include key inputs and assumptions underlying

these analyses. Without this information, as described below, IEC’s public stockholders are

unable to fully understand these analyses and, thus, are unable to determine what weight, if any,

to place on B. Riley’s fairness opinion in determining whether to tender their shares in the

Tender Offer or seek appraisal.




                                                   9
             Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 10 of 15




       33.     With respect to B. Riley’s Discounted Cash Flow Analysis, the Recommendation

Statement fails to disclose: (i) whether 100% of the implied value resulting from the analysis was

a result of the terminal value and, if not, identification and quantification of the financial metrics

that B. Riley utilized over the projection period; and (ii) quantification of the inputs and

assumptions underlying the discount rate range of 13.0% to 15.0%.

       34.     The omission of this information renders the statements in the “Certain Unaudited

Prospective Financial Information” and “Opinion of Financial Advisor to the Special

Committee” sections of the Recommendation Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning B. Riley’s Potential Conflicts of Interest

       35.     The Recommendation Statement fails to disclose material information concerning

potential conflicts of interest faced by the Special Committee’s financial advisor, B. Riley.

       36.     For example, the Recommendation Statement fails to disclose whether B. Riley

has performed any services for the Company or Creation and their respective affiliates in the

prior two years and, if so, the timing and nature of the services and the amount of compensation

received by B. Riley for providing such services.

       37.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       38.     The omission of this information renders the statements in the “Opinion of

Financial Advisor to the Special Committee” section of the Recommendation Statement false

and/or materially misleading in contravention of the Exchange Act.




                                                 10
             Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 11 of 15




       39.       The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include

this information in the Recommendation Statement. Absent disclosure of the foregoing material

information prior to the expiration of the Tender Offer, Plaintiff and the other IEC stockholders

will be unable to make an informed decision whether to tender their shares in the Tender Offer or

seek appraisal and are thus threatened with irreparable harm warranting the injunctive relief

sought herein.

                                       CLAIMS FOR RELIEF

                                               COUNT I

                         Claims Against All Defendants for Violations
                   of Section 14(d) of the Exchange Act and SEC Rule 14d-9

       25.       Plaintiff repeats all previous allegations as if set forth in full.

       26.       Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting IEC stockholders to tender their shares in the Tender Offer.

       27.       Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers.

       28.       The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9

because it omits material facts, including those set forth above, which omission renders the

Recommendation Statement false and/or misleading.

       29.       Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.                Indeed, while defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation




                                                    11
             Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 12 of 15




Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

       30.      The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff and the other stockholders of IEC, who will be deprived of their right to

make an informed decision whether to tender their shares or seek appraisal if such

misrepresentations and omissions are not corrected prior to the expiration of the Tender Offer.

Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s equitable

powers can Plaintiff be fully protected from the immediate and irreparable injury that

defendants’ actions threaten to inflict.

                                             COUNT II

     Claims Against All Defendants for Violations of Section 14(e) of the Exchange Act

       31.     Plaintiff repeats all previous allegations as if set forth in full.

       32.     Defendants violated Section 14(e) of the Exchange Act by issuing the

Recommendation Statement in which they made untrue statements of material facts or failed to

state all material facts necessary in order to make the statements made, in light of the

circumstances under which they are made, not misleading, or engaged in deceptive or

manipulative acts or practices, in connection with the Tender Offer.

       33.     Defendants knew that Plaintiff would rely upon their statements in the

Recommendation Statement in determining whether to tender his shares pursuant to the Tender

Offer or seek appraisal.

       34.     As a direct and proximate result of these defendants’ unlawful course of conduct

in violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court,

Plaintiff has sustained and will continue to sustain irreparable injury by being denied the




                                                  12
             Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 13 of 15




opportunity to make an informed decision in deciding whether or not to tender her shares or seek

appraisal.

                                             COUNT III

                         Claims Against the Individual Defendants for
                         Violation of Section 20(a) of the Exchange Act

       35.      Plaintiff repeats all previous allegations as if set forth in full.

       36.     The Individual Defendants acted as controlling persons of IEC within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers or directors of IEC and participation in or awareness of the Company’s operations or

intimate knowledge of the false statements contained in the Recommendation Statement filed

with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision-making of the Company, including the content and dissemination of

the various statements which Plaintiff contends are false and misleading.

       37.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       38.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations as alleged herein, and exercised the same. The Recommendation Statement at issue

contains the unanimous recommendation of each of the Individual Defendants to approve the

Proposed Transaction. They were, thus, directly involved in the making of this document.

       39.     In addition, as the Recommendation Statement sets forth at length, and as




                                                   13
             Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 14 of 15




described herein, the Individual Defendants were each involved in negotiating, reviewing, and

approving the Proposed Transaction. The Recommendation Statement purports to describe the

various issues and information that they reviewed and considered — descriptions which had

input from the Individual Defendants.

       40.     By virtue of the foregoing, the Individual Defendants have violated section 20(a)

of the Exchange Act.

       41.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of IEC, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.




                                                14
          Case 1:21-cv-07411 Document 1 Filed 09/03/21 Page 15 of 15




                                       JURY DEMAND

      Plaintiff demands a trial by jury on all claims and issues so triable.

Dated: September 3, 2021


                                                  WEISSLAW LLP
                                                  Richard A. Acocelli
                                                  1500 Broadway, 16th Floor
                                                  New York, New York 10036
                                                  Tel: (212) 682-3025
                                                  Fax: (212) 682-3010

                                                  Attorneys for Plaintiff




                                                15
